DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 04/02/2021. Claims 4-6 have been cancelled by the applicant.  Claims 1-3 and 10-13 and newly added claim 14 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/02/2021, with respect to claim 1 have been fully considered and are persuasive.  Specifically the applicant amended claim one to further distinguish over the prior art as discussed in the Interview dated 01/07/2021. The rejections of claims 1-3 and 10-13 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-Please delete the current title and replace with the following “VEHICLE LAMP HAVING A HEATSINK”

Allowable Subject Matter
Claims 1-3 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  vehicle lamp “second portion that is bent at a predetermined angle with respect to the first portion; a cable clamp including a disc-shaped base and a holder mounted on the disc-shaped base, the disc-shaped base and the holder being positioned at a lowermost edge of the second portion such that the cable clamp routes the cable along the second portion; and a light controller configured to control light from the light source” in combination with other features of the present claimed invention.
Regarding claims 2-3 and 10-14, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879